Opinion issued January 10, 2008
 
 
 
 
 
 
 
 
In The
Court
of Appeals
For The
First
District of Texas
____________
 
NO. 01-07-01020-CV
____________
 
IN RE JESUS (JAY) MONTALVO, Relator
 

 
Original Proceeding on Petition for
Writ of Mandamus
 

 
MEMORANDUM OPINION
Relator, Jesus Montalvo, has filed a
petition for writ of mandamus complaining of Judge Warne=s[1]
order denying relator=s motion for partial summary judgment. 
We deny
the petition for writ of mandamus.
                                                   PER
CURIAM
Panel consists of Chief
Justice Radack and Justices Alcala and Bland.
 




1           The Honorable Doug Warne, judge of
the 311th District Court of Harris County, Texas.  The underlying lawsuit is
In the Interest of Mitchell J. Montalvo, a minor, Mack J. Travers, Intervenor,
trial court cause no. 1998-04950.